DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/760,227 filed 04/29/2020.
Claims 1-15 remain pending in the Application. Claims 7-15 are withdrawn form consideration as non-elected claims. Therefore Claims 1-6 are under examination at this time.
4.	Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Conley et al. (US Patent 9,532,604 ).
With respect to claim 1 Conley et al. teaches A device (col. 9, ll.39-40) comprising: 
a receiving terminal configured to receive power from an external device (vaporizer 700/device comprising connector 712/terminal (col. 9, ll.39-40; col. 10, ll.6-11 to make a connection to receive power from  the power source 702/external device (col. 9, ll.51-56; Fig. 7)); 
a first path configured to supply a portion of the power received from the external device to a battery included in the device to charge the battery (first path from generator 902/external device to charge the storage device 920/battery (col. 10, ll.61-63; col. 11, 27-31; Fig. 9), wherein generator 902/generator 702/external device corresponds to the power source generator 702, which might be an external power source/external device (col. 9, ll.51-56; col. 10, l.57; Fig. 7)); and 
a second path configured to supply a portion of the power received from the external device directly to a module included in the device without charging the battery (second path from the generator 902/generator 702/external device to supply a part of the power to charge the heating element 914/module included in the vaporizer  900/device corresponding to the vaporizer 700/device  (col. 11, ll.10-13; col.10, ll.61-63; Figs. 7, 9), wherein the generator 902/external device corresponds to the power source 702, which might be an external power source/external device (col. 9, ll.51-56; col. 10, l.57; Fig. 7), and wherein current generated by the generator 902/generator 702/external device directed to heating element 914/heating element 706/module without the storage device 920/battery (col. 11, ll.10-13, ll.22-25; col. 10, ll.7-9)). 

Claim 2: wherein an amount of power consumed by the module per unit time is equal to or greater than a preset value (col. 11, ll.18-26; col. 4, ll.45-48). 
Claim 3: wherein the module comprises a heater (col. 9, ll.57-58; col. 11, ll.12-13). 
Claim 4: further comprising a processor configured to control supply of the power received from the external device, such that charging of the battery and heating of the heater are simultaneously performed (col. 11, ll.10-13, ll.27-28). 
Claim 5: wherein the processor blocks a third path used in supplying power from the battery to the heater while supplying power to the battery (col. 11, ll.31-34). 

Allowable Subject Matter
8.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in claim 6, such as: wherein the heater performs heated cleaning by using the power received via the second path among all limitations of claims 1, 3-4 from which claim 6 depends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks

10.	In remarks Applicant argues in substance:
i) In rejecting claim 1, the Examiner takes the position that the generator 902 and the storage device 920 of Conley respectively correspond to "battery" and "external device" of claim 1. 
However, as shown above, the storage device 920 does not correspond to the claimed "external device" because it is part of (i.e., not external to) the electronic vaporizer 900 (allegedly corresponding to the claimed "device"). The Examiner is respectfully reminded that while claims should be given their broadest reasonable interpretation, the Examiner should not AMENDMENT UNDER 37 C.F.R. § 1.111Attorney Docket No.: Q253893Appln. No.: 16/760,227interpret claim limitations so broadly as to contradict or otherwise render a limitation meaningless as would be understood by those of ordinary skill in the art. In re Cortright, 49 USPQ2d 1464, 1467 (Fed. Cir. 1999), In re Zletz, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). …
In this respect, Applicant respectfully submits that the generator 902 of Conley does not teach the claimed "external device."

ii) Moreover, even assuming, arguendo, that the generator 902 of Conley somehow teaches the claimed "external device" as alleged by the Examiner, Conley does not teach the claimed "second path." In the rejection of claim 1, the Examiner cites col. 11, 11. 10-13; col. 10, 11. 61- 63; and Figs. 7 and 9 of Conley as allegedly teaching the claimed "second path."

iii) Notably, one of ordinary skill in the art would not consider supplying power from the generator 902 directly to the electronic vaporizer 900, because the electrical energy harvested from inhales/exhales of a person is minimal and not enough to operate a module (e.g., heater) of the electronic vaporizer 900. 
In this respect, Conley does not disclose or teach "a second path configured to supply a portion of the power received from the external device directly to a module included in the device without charging the battery," as claimed. 


11.	Examiner respectfully disagrees for the following reasons:
With respect to i) should be noted that Conley et al. discloses the generator 902/generator shown on the Fig. 9, wherein the generator 902 corresponds to the power 
With respect to ii) should be noted that Conley et al. discloses the current generated by the generator 902/generator 702/external device directed/second path to heating element 914/heating element 706/module without the storage device 920/battery (col. 11, ll.10-13, ll.22-25; col. 10, ll.7-9).
With respect to iii) The claim 1 does not recite specifics regarding “a module” and/or value/amount of the power needed by “a module”, therefore this argument is considered irrelevant.  Moreover Conley et al. discloses the generator 902/generator shown on the Fig. 9, wherein the generator 902 corresponds to the power source 702, which might be an external power source/external device shown on the Fig. 7 (col. 9, ll.51-56; col. 10, l.57; Figs. 7, 9), wherein power source 702, which corresponds to the generator 902, might be an automobile battery, a AA battery, a portable telephone, a 9 volt battery, a personal computer, an AC outlet, a generator, or some other suitable power source (col. 9, ll.53-56). 
Based on these disclosures of Conley et al. Examiner believes that Conley et al. reads claims 1-5 as currently written and maintains rejections under 35 USC § 102 above.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

HR
11/17/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851